 

Exhibit 10.2

 

[tm2027129d1_ex10-2img001.jpg] 

 

HD SUPPLY HOLDINGS, INC.

RESTRICTED STOCK AGREEMENT

 

This RESTRICTED STOCK AGREEMENT (this “Agreement”), effective August ___, 2020
(the “Grant Date”), is between HD Supply Holdings, Inc., a Delaware corporation
(the “Company”), and __________________ (the “Employee”). Capitalized terms used
herein without definition shall have the meanings set forth in the HD Supply
Holdings, Inc. Omnibus Incentive Plan (the “Plan”).

 

Section 1.             Grant of Restricted Stock. The Company hereby evidences
and confirms its grant to Employee, effective on the Grant Date, of an award of
___________ Shares of Restricted Stock (the “Restricted Stock”). This Agreement
is entered into pursuant to, and the Restricted Stock granted hereunder is
subject to, the terms and conditions of the Plan, which are incorporated herein
by reference. If there is any inconsistency between any express provision of
this Agreement and any express provision of the Plan, the express provision of
the Plan shall govern.

 

Section 2.              Vesting and Forfeiture of Restricted Stock.

 

(a)           Restriction Period. Subject to the other provisions of this
Section 2, the Restricted Stock shall vest fifty percent (50%) on the second
anniversary of the grant date and twenty-five percent (25%) on each of the
third- and fourth-year anniversaries of the grant date, subject to the
Employee’s continuous employment with the Company or any of its Subsidiaries
through the applicable vesting date; provided that: (i) if Employee receives
payments that are subject to excise tax on “parachute payments” as contemplated
by Code Section 280G, the Restricted Stock will either vest as scheduled and
Employee will pay the applicable excise tax or the amount of Restricted Stock
will be reduced if the reduction results in a net increase in after-tax benefit
to Employee; and (ii) if the Employee’s employment is terminated before the
vesting date by reason of the Employee’s death, Disability, involuntary
termination without Cause or resignation for “Good Reason” (a “Special
Termination”), any unvested portion of the Restricted Stock shall immediately
vest as of the date of such Special Termination. “Good Reason” means a voluntary
termination of Employee’s employment with the Company because of the occurrence
of any of the following events: (1) the Company materially reduces Employee’s
authority, duties or responsibilities; (2) the Company materially reduces
Employee’s base salary; (3) unless agreed to in writing by Employee, the Company
requires Employee to be based at or generally work from any location more than
fifty (50) miles from the geographical center of Employee’s work location on the
date of this Agreement; (4) the Company materially reduces the target bonus
opportunity or long-term incentive (cash or stock) grant date value provided by
the Company to Employee such that the target bonus opportunity and long-term
incentive grant date value provided to Employee by the Company is materially
less, in the aggregate, than was provided to Employee immediately prior to the
date of this Agreement, but only to the extent that such reduction results in a
material reduction in Employee’s total compensation; or (5) any failure by the
Company to obtain the assumption of this Agreement by any successor or assign of
the Company. Notwithstanding the foregoing, (a) Employee is required to provide
notice of any such condition to the Company within forty-five (45) days after
Employee becomes aware of, or should reasonably be aware of, a condition that
gives Employee the right to terminate employment with the Company for Good
Reason, and the Company will then have ten (10) business days to cure and/or
remedy such condition, prior to the existence of such condition being deemed to
be “Good Reason,” and (b) Employee’s termination for Good Reason must occur
within one hundred eighty (180) days after Employee becomes aware of a condition
that gives Employee the right to terminate employment with the Company for Good
Reason.  

 



Page 1 of 8

 

 

(b)           Termination of Employment. If Employee’s employment with the
Company and its Subsidiaries terminates for any reason, any Restricted Stock
that is unvested as of the date of such termination and that does not, in
accordance with Section 2(a), become vested on such date shall be cancelled and
forfeited effective as of the date of such termination. The undersigned hereby
(i) appoints the Company as the attorney-in-fact of the undersigned to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such Shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Shares of Restricted Stock
hereunder, one or more stock powers, endorsed in blank, with respect to such
Shares of Restricted Stock, and (iii) agrees to sign such other powers and take
such other actions as the Company may reasonably request to accomplish the
transfer or forfeiture of any unvested Shares of Restricted Stock that are
forfeited hereunder.

 

(c)           Change in Control. In the event of a Change in Control, the
treatment of any unvested Shares of Restricted Stock shall be governed by
Article XIV of the Plan.

 

(d)          Discretion of Committee. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion, may accelerate
the vesting with respect to the Restricted Stock granted under this Agreement,
at such times and upon such terms and conditions as the Committee shall
determine.

 

Section 3.             Securities Law Compliance. Notwithstanding any other
provision of this Agreement, the Employee may not sell the Shares acquired upon
vesting of the Restricted Stock unless such Shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or, if such Shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale of such Shares must also comply
with other applicable laws and regulations governing the Common Stock, and the
Employee may not sell the Shares of Common Stock if the Company determines that
such sale would not be in material compliance with such laws and regulations.

 

Section 4.             Employee’s Rights and Obligations with Respect to
Restricted Stock.

 

(a)           Restriction on Transfer. Prior to the vesting thereof, the
Restricted Stock is not assignable or transferable, in whole or in part, and it
may not, directly or indirectly, be offered, transferred, sold, pledged,
assigned, alienated, hypothecated or otherwise disposed of or encumbered
(including, but not limited to, by gift, operation of law or otherwise) other
than by the laws of descent and distribution to the estate of the Employee upon
the Employee’s death; provided, however, that, if an event occurs resulting in
lapse of all substantial risks of forfeiture results in unvested shares of
Restricted Stock being includible in the Employee’s income for federal, state or
local tax purposes, a sufficient number of Shares of Restricted Stock shall,
notwithstanding this Section 4(a), be released from the transfer restrictions
herein so as to permit such tax liability to be satisfied with such Shares. Any
purported transfer in violation of this Section 4(a) shall be void ab initio.

 

(b)          Ownership of Shares. Subject to the restrictions set forth in the
Plan and this Agreement, the Employee shall possess all incidents of ownership
of the Shares of Restricted Stock granted hereunder, including, without
limitation, (i) the right to vote such Shares of Restricted Stock, and (ii)
subject to Section 4(c), the right to receive dividends with respect to such
Shares of Restricted Stock (but only to the extent declared and paid to holders
of Common Stock by the Company in its sole discretion), provided, that any such
dividends shall be treated, to the extent required by applicable law, as
additional compensation for tax purposes if paid on Shares of Restricted Stock.

 



Page 2 of 8

 

 

(c)           Dividends. Any dividends with respect to Restricted Stock (whether
such dividends are paid in cash, stock or other property) (i) shall be subject
to the same restrictions (including the risk of forfeiture) as the Restricted
Stock with regard to which they are issued; (ii) shall herein be encompassed
within the term “Restricted Stock”; (iii) may be held by the Company for the
Employee prior to vesting; and (iv) if so held by the Company, shall be paid or
otherwise released to the Employee, without interest, promptly after the vesting
of the Restricted Stock with regard to which they were issued.

 

(d)           Stock Certificates. The Company may electronically issue stock
certificates or evidence the Employee’s interest by using a restricted book
entry account with the Company’s transfer agent. Physical possession or custody
of any stock certificates that are issued shall be retained by the Company until
such time as the Restricted Stock vests.

 

(e)           Section 83(b) Election. The Employee hereby acknowledges that
Employee may file an election pursuant to Code Section 83(b) to be taxed
currently on the Fair Market Value of the Shares of Restricted Stock (“83(b)
Election”), provided that, to be effective, such election must be filed with the
Internal Revenue Service no later than thirty (30) days after the Grant Date.
Any such 83(b) Election shall use as the value of the Restricted Stock the Fair
Market Value of the Restricted Stock on the Grant Date determined as provided in
the Plan, and the Employee shall take a consistent position on the Employee’s
tax returns. The Employee will seek the advice of his or her own tax advisors as
to the advisability of making such a Section 83(b) Election, the potential
consequences of making such an election, the requirements for making such an
election, and the other tax consequences of the Restricted Stock under federal,
state, and any other laws that may be applicable. The Company, its Subsidiaries,
affiliates and agents have not and are not providing any tax advice to the
Employee. Employee agrees that, if Employee makes an 83(b) Election, Employee
shall give notice to the Company of such election within 30 days of the date of
this Agreement.

 

(f)            Withholding. The award, vesting, or lapse of restrictions with
respect to the Shares of Restricted Stock acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding. No later than the date applicable wage income in connection with
the award, vesting or lapse restrictions with respect to the Restricted Stock is
first includable in Employee’s gross income for federal income tax purposes,
full payment in United States dollars in cash, or cash equivalents satisfactory
to the Committee, shall be made to the Company through a nondiscretionary
broker-assisted sale procedure (sell-to-cover) in which that number of
Restricted Shares sufficient to satisfy any withholding tax or other similar
taxes, charges or fees associated with the award, vesting or lapse restrictions
with respect to the Restricted Shares, are sold on the open market and the
proceeds remitted to Company. Notwithstanding the foregoing, effective at such
time as the Committee approves a Share withholding procedure established with
the third party stock plan administrator, payment of withholding tax obligations
shall be satisfied through a nondiscretionary net settlement in which the third
party stock plan administrator withholds that number of Shares of Restricted
Stock sufficient to satisfy the withholding tax obligations and surrenders said
Shares to the Company. In no event shall the Fair Market Value of the Shares
withheld to satisfy applicable withholding taxes exceed the maximum amount of
taxes required to be withheld. In the event that the Company (or in the case of
an Executive Officer or Director, the Committee) determines that the sale or
withholding of Shares to satisfy withholding tax or similar taxes, charges or
fees would violate applicable law or Company policy, and with approval of the
Committee, Employee shall pay to the Company in cash, or such other payment
method permitted by the Plan that would not violate applicable law or Company
policy, the required withholding taxes or other similar taxes, charges or fees
associated with award, vesting or lapse of restrictions with respect to the
Restricted Stock. The Committee may require the Employee to furnish or execute
such other documents as the Committee shall reasonably deem necessary to comply
with or satisfy the requirements of the Securities Act, applicable state or
non-U.S. securities laws or any other law.

 



Page 3 of 8

 

 

Section 5.              Non-Competition/Non-Solicitation; Confidential
Information. In consideration of the grant of the Restricted Stock, Employee
agrees to the restrictive covenants set forth in this Section 5.

 

(a)           Non-Competition/Non-Solicitation. In consideration of the receipt
of the Restricted Stock granted pursuant to this Agreement, the receipt and
sufficiency of which Employee hereby acknowledges, the Employee agrees that
while he or she is employed by the Company or any of its Subsidiaries
(collectively, the “Company Group”) and for a period of one (1) year after the
effective date of termination of his or her employment with the Company Group
for any reason, he or she will not:

 

(i)           Either directly or indirectly, engage in any business or
enterprise (whether as owner, partner, officer, director, employee, independent
contractor, consultant, investor, lender or otherwise, except as the holder of
not more than one percent (1%) of the outstanding stock of a publicly-held
company) that competes anywhere in any geographic area where the Company does
business, including but not limited to the United States and Canada and their
respective states, territories or provinces (collectively, the “Territory”) with
the business of the Company Group as then engaged in or any prospective business
which the Company is actively developing or implementing by any member of the
Company Group or any of their respective Affiliates;

 

(ii)          Either alone or in association with others, directly or
indirectly, (x) solicit, or permit any organization directly or indirectly
controlled by the Employee to solicit, any employee of the Company Group to
leave the employ of the Company Group, or (y) solicit for employment or engage
as an independent contractor, or permit any organization directly or indirectly
controlled by the Employee to solicit for employment or engage as an independent
contractor, any person who was employed by the Company Group at any time during
the term of the Employee’s employment with the Company Group and whose
employment with the Company Group has been terminated for a period less than six
months; or

 

(iii)         Either alone or in association with others, directly or
indirectly, solicit or otherwise attempt to establish for himself or herself or
any other person, firm or entity, anywhere in the Territory any business
relationship of a nature that is competitive with the business or relationship
of any member of the Company Group with any person, firm or corporation which
was a customer, client, vendor, supplier or distributor (or an actively sought
prospective customer, client, vendor, supplier or distributor) of any member of
the Company Group and with whom the Employee had direct or indirect contact or
knowledge, either personally or as a result of Employee’s supervision of any
Company Group employee, or encourage, induce, attempt to induce, solicit or
attempt to solicit any such person or entity to terminate his or her
relationship with the Company. For purposes of this Section 5(a)(iii), the
Company Group’s business or relationship with a customer, client, vendor,
supplier or distributor (or actively sought prospective business or
relationship) shall have existed: (x) at any time during the Employee’s period
of employment with the Company Group (in the case of any activity during such
period of employment); or (y) during the twelve-month period preceding the
effective date of the Employee’s termination of employment with the Company
Group (in the case of any activity after such termination of employment).

 



Page 4 of 8

 

 

(b)           Confidential Information. The Employee agrees not to disclose any
confidential or proprietary information, trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, management organization information, operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information relating to any
member of the Company Group or any of their respective Affiliates, including,
without limitation, any such information or materials that any member of the
Company Group or any of their respective Affiliates receives belonging to
suppliers, customers or others who do business with any member of the Company
Group or any of their respective Affiliates (collectively, “Confidential
Information”), to any third person unless such Confidential Information has been
previously disclosed to the public or is in the public domain (other than by
reason of Employee’s breach of this Section 5). Nothing in this Agreement is
intended to prohibit Employee from reporting possible violations of federal law
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal law. Employee does not
need the Company’s prior authorization to make any such reports or disclosures
and is not required to notify Company that such reports or disclosures have been
made. Employee acknowledges that the Company has informed Employee, in
accordance with 18 U.S.C. § 1833(b), that Employee may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret where the disclosure (a) is made (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

(c)           Reasonable Protection. The Company and the Employee agree that,
during the period of the Employee’s employment with the Company Group, (i) the
Employee will have a prominent role in the management of the business, and the
development of the goodwill, of the Company Group, and will obtain Confidential
Information that could be used to compete unfairly against members of the
Company Group and their respective Affiliates and (ii) the covenants and
restrictions contained in this Section 5 are necessary for the protection of the
business and goodwill of the Company Group and the Employee considers them to be
reasonable for such purpose.

 

(d)           Injunctive Relief. The Employee agrees that any breach of the
covenants contained in this Section 5 is likely to cause the Company Group
substantial and irrevocable damage which is difficult to measure and, in the
event of any such breach or threatened breach, that the Company, in addition to
such other remedies which may be available, shall have the right to (i) effect
the forfeiture of any unvested Shares of Restricted Stock held by the Employee
and/or (ii) obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 5 and hereby waives the adequacy of a remedy at law as a defense to
such relief.

 

(e)           Blue Pencil. The Employee agrees that in the event that any court
of competent jurisdiction shall finally hold that any provision of this Section
5 is void or constitutes an unreasonable restriction against the Employee, the
provisions of this Section 5 shall not be rendered void but shall apply to such
extent as such court may determine constitutes a reasonable restriction under
the circumstances.

 

(f)            The provisions of this Section 5 shall survive in accordance with
its terms the vesting or termination of the Restricted Stock.

 



Page 5 of 8

 

 

Section 6.              Miscellaneous.

 

(a)           Acknowledgement and Acceptance. Within thirty (30) days of the
Grant Date, Employee must accept the terms and conditions of this Restricted
Stock grant, as outlined in the Plan and this Agreement, by executing and
delivering a signed copy of this Agreement to the Company or by electronic
acceptance pursuant to the online acceptance procedure established by the
Company. Otherwise, the Company may, at its discretion, rescind the Agreement in
its entirety and forfeit and cancel the Restricted Stock Award granted
hereunder.

 

(b)           Authorization to Share Personal Data. The Employee authorizes the
Company or any Affiliate of the Company that has or lawfully obtains personal
data relating to the Employee to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent reasonably appropriate in connection with this Agreement or the
administration of the Plan.

 

(c)            No Guarantee of Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company to terminate
any Employee’s employment at any time, or confer upon any Employee any right to
continue in the employ or retention of the Company.

 

(d)           Interpretation. The Committee shall have full power and discretion
to construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Agreement shall be final and binding and
conclusive on all persons affected hereby.

 

(e)           Forfeiture of Awards. The Restricted Stock granted hereunder (and
gains earned or accrued in connection therewith) shall be subject to such
generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct or Competitive Activity) as may be adopted
by the Committee or the Board from time to time, and is otherwise subject to
forfeiture or disgorgement of profits as provided by law or by the Plan.

 

(f)           Consent to Electronic Delivery. By entering into this Agreement
and accepting the Restricted Stock evidenced hereby, the Employee hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Employee pursuant to applicable
securities laws) regarding the Company, the Plan, this Agreement and the
Restricted Stock via Company web site or other electronic delivery.

 

(g)           Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. No provision of this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

(h)          Amendment. This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Employee
and the Company.

 

(i)           Governing Law and Venue. To the extent not preempted by federal
law, this Agreement and the Restricted Stock shall be construed in accordance
with and governed by the laws of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction. Any and all claims and disputes of any kind whatsoever arising out
of or relating to this Agreement or the Restricted Stock shall only be brought
in the Delaware Chancery Court. Employee hereby waives any objection which
Employee may now have or may hereafter have to the foregoing choice of venue and
further irrevocably submits to the exclusive jurisdiction of the Delaware
Chancery Court in any such claim or dispute. In the event that the Delaware
Chancery Court determines that it cannot or will not exercise subject matter
jurisdiction over such dispute, then the Superior Court of Cobb County, State of
Georgia, shall have exclusive jurisdiction and venue over any such claim or
dispute.

 



Page 6 of 8

 

 

(j)           Waiver of Jury Trial. Each party hereby waives, to the fullest
extent permitted by applicable law, any right he, she or it may have to a trial
by jury in respect of any suit, action or proceeding arising out of this
Agreement, the Restricted Stock, or any transaction contemplated hereby. Each
party (i) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that he, she or it and the other party hereto have been induced to enter into
the Agreement by, among other things, the mutual waivers and certifications in
this Section 7(j).

 

(k)           Limitations of Actions. Employee may file a written claim with the
Committee if Employee believes he or she is being denied any benefit or right
under this Agreement or with respect to the Restricted Stock. Any claim must be
delivered to the Committee within forty-five (45) calendar days of the later of
the date of vesting of the Restricted Stock or the specific event giving rise to
the claim. The Committee will notify the Employee of its decision in writing as
soon as administratively practicable. Claims not responded to by the Committee
in writing within one hundred twenty (120) calendar days of the date the written
claim is delivered to the Committee shall be deemed denied. The Committee’s
decision is final and conclusive and binding on all Employee and other persons.
No lawsuit relating to the Agreement may be filed before a written claim is
filed with the Committee and is denied or deemed denied and any lawsuit must be
filed, in accordance with the venue provisions of Section 7(i), within one year
of such denial or deemed denial or be forever barred.

 

(l)            Section and Other Headings, etc. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

(m)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the Grant Date.

 

  HD SUPPLY HOLDINGS, INC.           By:       Joseph J. DeAngelo     Chairman,
President & Chief Executive Officer

 

  Date Signed:  

 



Page 7 of 8

 

 

  EMPLOYEE           [by electronic acceptance]       Name:         Date Signed:
 

 



Page 8 of 8

 